PER CURIAM.
In a jury-tried case, defendant was convicted of two counts of first degree robbery in violation of § 569.020, RSMo 1986, and one count of first degree burglary in violation of § 569.160, RSMo 1986. He appeals the judgments entered on those convictions. He also appeals the denial of his post-conviction motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).